CaSe: 3219-Cr-00027-T|\/|R DOC #Z l Filed: 01/18/19 Page: l Of 6 PAGE|D #Z l

 

AO 91 (Rev. ] l/l]) Criminal Complaint

 

UNITED STATES DISTRICT COURT "‘”' '3 iii l 92

 

 

 

 

for the Sl'l.'l.' n‘ w -,~‘
sign-1 § §§ § litmus
Southern District of Ohio MAG}r-»" 5 §-_., §.,XJ 'l"§ 53
_1§’¢‘».|']::§
United Statcs of Amcrica )
v. )
Tyier 0 ODER § Case NO' §§ », § ;;;;_
) .4.-,:. '~_r,
)
)
Defendam(.s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of January 18, 2019 in the county of N|OI'I’EQOmeW in the
Southern District of Ohio , the defendant(s) violated:
Code Seciion Ojjfense Descrz`prion
21 USC s. 841(3)(1)&(5)(1)(0) possession with intent to distribute marijuana Schedu|e | controlled
substance
18 USC s. 1709 theft of mail matter by postal employee

This criminal complaint is based on these facts:

See Attached Affidavit of Brad Dorman

d Continued on the attached sheet

Complainam '3 signature

Brad Dorman_, US Posta| |nspector

 

< 31 mrajl)gzm€`§ngi title

Swom to before me and signed in my presencel

Date: / _‘/Z; 131 ii

City and State; Dayton, Ohio Shero?+\;\ i§)vrngtoni i.lS Mégi rate Judge

    

 

Y’Ffii£ed mims \'sna’_ulk/

CaSe: 3219-Cr-00027-T|\/|R DOC #Z l Filed: 01/18/19 Page: 2 Of 6 PAGE|D #Z 2

ATTACHMENT "A"
AFFIDAV IT

l, Brad M. Dorman, Postal lnspector, being duly sworn, do hereby depose and state as follows:

1. l am a United States Postal lnspector, having been so employed since August 2017'. l am

presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United States

Postal lnspection Service with investigative responsibility for southeast lndiana, and southern

Ohio. Your Affiant completed United States Postal lnspection Service Basic Training in

August 2017. The training involved narcotic investigation techniques, chemical field tests and

training in the detection and identification of controlled substances being transported in the

United States Mail. ln addition to this formal training1 l have Worl<ed since August 2017 with

various federal, state and local law enforcement agencies in the investigation of the

transportation of illegal drugs and their identification

2. l am charged with the duty of enforcing among other Titles, Title 18 and Title 21 of the
United States Code, together with other assigned duties as imposed by federal law. This
Affidavit is submitted in support of a criminal complaint, and seeks the issuance of an arrest
warrant against, Tyler 0 ODER, for violations of 21 U.S.C. § 841(a)(l) and 841 (b)(l)(D)

(possession with intent to distribute marijuana, a Schedule l controlled substance) and 18

U.S.C. § 1709 (Theft of mail matter by an officer or employee). The information contained in

this Affidavit is largely based upon an investigation conducted by your Affiant and other law
enforcement officers All of the details of the investigation are not included in this Affidavit,
rather only information necessary to establish probable cause of the above-described

violations

l.

CaSe: 3219-Cr-00027-T|\/|R DOC #Z l Filed: 01/18/19 Page: 3 Of 6 PAGE|D #Z 3

FACTS

FACTS SUPPORTING PROBABLE CAUSE

On or about December 12, 2018, Special Agent Jodie Carr of the United States Postal
Service Office of lnspector General was informed by Postal Management that two employees
are suspected of stealing Priority Mail Packages. Postal Management found Priority Mail
Packages ripped open in a tunnel under the workroom floor of the Dayton Processing and
Distribution Center (P&DC) located at 11 11 East 5“‘ Street, Dayton, Ohio 45401. Postal
Management suspected employees Desmen Allen PAULEY and Tyler O ODER of targeting
possible narcotic packages, ripping open the packages, and taking the contents off of Postal
Property.

On or about January 9, 2019, Postal lnspectors Brad Dorman and Joseph Rossiter were
notified by Postal l\/Ianagement of Priority Mail Packages that had been found ripped open on
the workroom floor of the P&DC. Postal Management was able to show the labels of the

packages and ali were being mailed from California.

On January l l, 20l9, Special Agent Jodie Carr conducted surveillance of the parking lot area
of the Dayton P&DC. Employees PAULEY and ODER finish there shift at 6:00 am. As
both employees were exiting the P&DC, Special Agent Jodie Carr observed PAULEY with a
backpack that appeared to be loaded completely full and go to his vehicle ODER did not
have anything in hand and went to his vehicle. ODER then drove his vehicle over to

PAULEY to where both employees got out of their vehicles and exchanged items. Special

CaSe: 3219-Cr-00027-T|\/|R DOC #Z l Filed: 01/18/19 Page: 4 Of 6 PAGE|D #Z 4

Agent Jodie Carr was unable to see what items were exchangedl Both employees then left

Postal Property.

On the morning of January 18, 2019, Special Agents of the USPS Offlce of lnspector
General, Postal lnspectors of the U.S. Postal lnspection Service, and Agents of the
Montgomery County Sheriff’s Office RANGE Task Force set up surveillance of PAULEY
and ODER. PAULEY and ODER were observed on the workroom floor where they left the
area several times during their shift (9:30pm to 6:00am). As PAULEY and ODER were
ending their shift, ODER was observed grabbing a backpack that appeared to be stuffed full.
ODER went to his vehicle where he placed the backpack in the backseat of his vehicle.
ODER appeared to be rifling through the backpack and then went back into the P&DC
empty-handedl PAULEY and ODER clocked out and both went to ODER’s vehicle where
they both sat in the front seats. Shortly after, ODER drove PAULEY over to his vehicle in
the parking lot. Both then left Postal Property and Agents of the RANGE Task Force
conducted moving surveillance Both subjects went to their homes and were stopped by U.S.
Postal lnspectors and RANGE Task Force Agents. RANGE Task Force Canine Handlers
performed an open~air sniff of both vehicles with their certified narcotic detection canines.
Both Canine l-landlers stated their canines did alert to the presence of narcotic odor.
PAULEY was found to be in possession of approximately one pound of a green leafy
substance suspected to be marijuana ODER was found to be in possession of approximately

nine pounds of a green leafy substance suspected to be marijuanal

PAULEY was advised of his Miranda Rights and was asked questions about the incident.

PAULEY admitted he did profile possible narcotic packages that were in the U.S. l\/lail

CaSe: 3219-Cr-00027-T|\/|R DOC #Z l Filed: 01/18/19 Page: 5 Of 6 PAGE|D #Z 5

system and ripped them open. When he would locate marijuana, he would take it. PAULEY
stated he and ODER were stealing narcotics from the U.S. Mail for approximately 1 ]/z years
and took approximately ten pounds of marijuana during this shift. PAULEY stated there was
additional marijuana and methamphetamine inside his residence as well as two handguns
ODER was also advised of his Miranda Rights. ODER stated he was working alone and
profiling possible narcotic packages ODER stated he had been doing this since the holidays

ODER then requested an attorney and all questioning stopped

On January 18, 2019, Detective Anthony Hutson of the RANGE Task Force was able to
obtain a state search warrant for PAULEY’s and ODER’s residence Found inside
PAULEY’s residence (216 Westdale Ct, Dayton, OH) was approximately 12 pounds of a
green leafy substance suspected to be marijuana, approximately one pound of a crystal like
substance suspected to be methamphetamine, and two handguns. Found inside ODER’s
residence was approximately another 15 pounds of a green leafy substance suspected to be

marijuana_, and approximately $15,000 in U.S. Currency.

CaSe: 3219-Cr-00027-T|\/|R DOC #Z l Filed: 01/18/19 Page: 6 Of 6 PAGE|D #Z 6

7. Based on the facts set forth in the Affidavit, your Affiant believes that there is probable cause
to issue a criminal complaint and arrest warrant against Tyler 0 ODER of 21 U.S.C. §
841(a)(1) and 841 (b)(l)(D) (possession with intent to distribute marijuana, a Schedule I

controlled substance) and 18 U.S.C. § 1709 (theft of mail matter by an officer or employee).

Brad l\/l. Dorman, Postal lnspector
United States Postal lnspection Service

Subs%d and§w@m;obefore me on g January, 2019.

§§

   

   

